Case: 1:17-cv-02095-JG Doc #: 18 Filed: 09/19/19 1 of 5. PageID #: 1205



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 BYRON JAMES,                                                     :           CASE NO. 1:17-CV-2095
                                                                  :
            Petitioner,                                           :
                                                                  :
 vs.                                                              :           OPINION & ORDER
                                                                  :           [Resolving Doc. 17]
 ED SHELDON, Warden                                               :
                                                                  :
            Respondent.                                           :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On February 2, 2015, an Ohio jury found Petitioner Byron James guilty of

 aggravated murder, assault, and firearms charges. With this case, he petitions for a writ of

 habeas corpus under 28 U.S.C. § 2254 to vacate his conviction and sentence. 1

 Respondent Sheldon opposes the petition. 2 After a referral, the assigned magistrate judge

 recommends denying the petition, 3 and James objects. 4

           For the following reasons, the Court will SUSTAIN Petitioner’s objection as to

 Ground Four, DECLINE TO ADOPT the report and recommendation, and STAY this action

 pending exhaustion of Ground Four.

                                                   I.         Petitioner’s Objection

           In his objections, James argues that the magistrate judge improperly found that

 James had procedurally defaulted Ground Four 5 of his habeas petition. 6 Petitioner first




 1
   Doc. 1.
 2
   Doc. 6.
 3
   Doc. 14.
 4
   Doc. 17.
 5
   In Ground Four, Petitioner claims that his trial counsel was ineffective for failing to research or call alibi
 witnesses. Doc. No. 1-3 at 9.
 6
   Doc. 17-1 at 3-4.
Case: 1:17-cv-02095-JG Doc #: 18 Filed: 09/19/19 2 of 5. PageID #: 1206
 17-cv-2095
 Gwin, J.

 raised Ground Four in an October 14, 2015 state-court post-conviction relief petition. 7

 More than three years have passed, and the state court has not ruled on James’s petition. 8

 Because of the post-conviction state court’s failing to rule on Ground Four, the magistrate

 judge concluded that the Ground Four claim was procedurally defaulted The magistrate

 judge presumed that the state court had implicitly denied the petition on res judicata

 grounds. 9 Having failed to appeal from this presumed denial, the magistrate judge found

 that James procedurally defaulted the claim.

           This conclusion is incorrect. Though Ohio courts generally consider a motion to be

 implicitly denied when a court fails to rule on it at trial, 10 this presumption applies “to

 outstanding motions in criminal cases at the time a judgment of conviction is entered.” 11

 Here, James made the claim in a post-conviction relief petition. The denial presumption

 does not apply.

           Therefore, the Court declines to presume that the state court implicitly denied

 James’s 2015 state-court post-conviction relief petition and concludes that Petitioner’s

 Ground Four is unexhausted rather than procedurally defaulted.

                           II.     Petitioner’s Request to Stay Habeas Action

           Because the petition contains exhausted and unexhausted claims, Petitioner argues

 that this case should be stayed and held in abeyance pending the exhaustion of the state

 court proceedings. 12 Petitioner says that Ground Four is unexhausted through no fault of


 7
     Doc. 6-1 at 208-11.
 8
     Doc. 14 at 19 n.6.
 9
   Id.
 10
    Georgeoff v. O'Brien, 663 N.E.2d 1348, 1352 (Ohio 1995).
 11
    State v. Olah, 767 N.E.2d 755, 760 (Ohio Ct. App. 2001) (emphasis added).
 12
    Doc. 17-1; see also Doc. 7. Respondent opposes a stay, arguing that Ground Four is “barred by Ohio’s
 doctrine of res judicata” because James did not raise the argument on direct appeal. Doc. No. 9 at 1.
                                                        -2-
Case: 1:17-cv-02095-JG Doc #: 18 Filed: 09/19/19 3 of 5. PageID #: 1207
 17-cv-2095
 Gwin, J.

 his own and that he could file a mandamus action to compel the state court to rule on his

 post-conviction relief petition. 13

            The U.S. Supreme Court recommends that the “interests of comity and federalism

 dictate that state courts must have the first opportunity to decide a petitioner’s claims.” 14

 Because federal district courts must give state courts a fair opportunity to correct

 constitutional violations prior to federal review of a state criminal conviction, the Sixth

 Circuit has explained that “[a] federal court may not grant habeas relief unless the petitioner

 has exhausted the remedies available in state courts or there are no available state

 corrective processes.” 15

            Federal district courts have “discretion to stay a mixed petition (i.e., one that

 includes both exhausted and unexhausted claims) to allow a habeas petitioner to present

 his unexhausted claims to the state court in the first instance, then return to federal court

 for review of his perfected petition.” 16 In federal habeas cases where certain claims have

 not been exhausted in state court, the Supreme Court has held:

                  [I]t likely would be an abuse of discretion for a district court to
                  deny a stay and to dismiss a mixed petition if the petitioner had
                  good cause for his failure to exhaust, his unexhausted claims are
                  potentially meritorious, and there is no indication that the
                  petitioner engaged in intentionally dilatory litigation tactics. In
                  such circumstances, the district court should stay, rather than
                  dismiss, the mixed petition . . . . In such a case, the petitioner’s
                  interest in obtaining federal review of his claims outweighs the
                  competing interests in finality and speedy resolution of federal
                  petitions. 17



 13
      Doc. 17-1 at 4.
 14
    Rhines v. Weber, 544 U.S. 269, 273 (2005) (citing Rose v. Lundy, 455 U.S. 509, 518-19 (1982)).
 15
    Ambrose v. Romanowski, 621 F. Appx. 808, 812 (6th Cir. 2015) (citing 28 U.S.C. § 2254(b)(1)).
 16
    Day v. McDonough, 547 U.S. 198, 210 n.10 (2006) (citing Rhines, 544 U.S. at 278-79).
 17
    Rhines, 544 U.S. at 278.
                                                      -3-
Case: 1:17-cv-02095-JG Doc #: 18 Filed: 09/19/19 4 of 5. PageID #: 1208
 17-cv-2095
 Gwin, J.

         In this case, the Court finds that the Petitioner has cause for his failure to exhaust his

 claims in state court and does not appear to have engaged in abusive litigation tactics. It is

 not Petitioner’s fault that the state trial court has not adjudicated his petition. To the

 contrary, the record shows that he has been diligent in attempting to exhaust his state court

 claims. When James had not heard from state trial court for over two years, he filed a

 “Motion for Verification of Post Conviction Filing,” requesting confirmation from the state

 trial court that it received his post-conviction filing. 18

         Further, the Court concludes that the Petitioner’s unexhausted ineffective assistance

 claim is “potentially meritorious. 19 In Ground Four of his Petition, James argues that his

 trial counsel was ineffective due to his failure to call an alibi witness. 20 This is a

 recognized ground for an ineffective assistance claim. 21 While the Respondent argues that

 Petitioner’s claim is plainly meritless because it is barred by res judicata, this issue is for the

 Ohio courts to first decide. 22




 18
    Doc. 10 at 6 (citing Cuyahoga County Case No. CR-12-566251-A Docket Entry
 dated December 4, 2017).
 19
    Rhines, 544 U.S. at 277; see also Wagner v. Smith, 581 F.3d 410, 419 (6th Cir. 2009) (considering a mixed
 habeas petition and “not[ing] that Petitioner's claims, particularly the unexhausted claims, are not ‘plainly
 meritless,’ ” so “assuming Petitioner can show good cause for failing to present these claims to the state court
 in the first instance, we see no reason why the district court should not grant a ‘stay and abeyance’ while
 Petitioner exhausts in state court.” (citation and footnotes omitted)).
 20
    Doc. No. 1-3 at 9.
 21
    Matthews v. Abramajtys, 319 F.3d 780, 789 (6th Cir. 2003) (finding ineffective assistance when defense
 attorney “did nothing to present potential alibi witnesses”).
 22
    Wagner, 581 F.3d at 419 (holding that the determination of whether a petitioner can satisfy a state
 procedural rule “is for the state court to make”); Godbolt v. Russell, 82 F. Appx. 447, 450 (6th Cir. 2003)
 (holding that even though it was unlikely that petitioner met the requirements for a second post-conviction
 petition in Ohio, “it is for the state courts to interpret and enforce their laws on such issues”).
                                                       -4-
Case: 1:17-cv-02095-JG Doc #: 18 Filed: 09/19/19 5 of 5. PageID #: 1209
 17-cv-2095
 Gwin, J.

                                          III.    Conclusion

        The Court therefore concludes that Petitioner James’s interest in obtaining a full and

 fair federal review of his habeas claims in this case outweighs the state’s competing

 interests in the final and efficient resolution of this proceeding.

        For the reasons stated above, this Court SUSTAINS Petitioner’s objection as to

 Ground Four and DECLINES TO ADOPT the magistrate judge’s report and

 recommendations. The Court GRANTS the Petitioner’s request to hold this federal habeas

 proceeding in abeyance until the state court proceedings have been fully exhausted. The

 Court ORDERS James and the Respondent to file a joint motion with the state trial court

 requesting the state court rule on the remaining claim. Immediately upon the exhaustion

 of his state court remedies, the Petitioner and Respondent are ordered to notify this Court

 so that it may lift the stay and proceed with this habeas action.

        IT IS SO ORDERED.


 Dated: September 19, 2019                             s/    James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -5-
